Citation Nr: 0127228	
Decision Date: 12/12/01    Archive Date: 12/19/01

DOCKET NO.  95-29 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to service connection for residuals of a back 
injury.  


REPRESENTATION

Veteran represented by:	Francis M. Jackson, Esq.


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in the United States Army from 
January 1943 to February 1946.

In June 1955, the veteran filed a claim seeking service 
connection for a back injury and residuals of a left hand 
laceration.  The Department of Veterans Affairs Regional 
Office in Togus, Maine, denied the claim in a rating decision 
dated in July 1955.  In October 1958, the RO issued a 
supplemental rating decision in which it continued to deny 
the veteran's claim.  The veteran timely appealed and, in 
March 1959, the matter came before the Board of Veterans' 
Appeals (Board).  The Board denied the veteran's appeal.  
That was a final decision.  

This matter is now on appeal to the Board from a June 1995 
rating decision of the RO, which determined that the veteran 
had not submitted new and material evidence to warrant 
reopening previously denied claims of entitlement to service 
connection for residuals of a back injury and residuals of a 
laceration to the left hand.  In July 1995, the veteran 
initiated an appeal by filing a timely notice of disagreement 
(NOD) as to the claimed back disorder.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. § 20.200, 20.201, 20.302.  The 
RO subsequently provided the veteran a statement of the case 
(SOC) and notification of his further appellate rights.  In 
August 1995, the veteran perfected his appeal, and the issue 
was subsequently certified to the Board.  See 38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 19.28, 19.29(b), 19.30, 
20.302.  

In a decision dated in May 1997, the Board determined that 
the veteran had submitted new and material evidence to 
warrant reopening his claim for a back disability, and 
remanded that claim.  In the Introduction section, in 
pertinent part, the Board noted that an NOD had also been 
filed as to the left hand, and referred that issue to the RO 
for issuance of an SOC.  In the Remand portion of its 
decision, the Board ordered, among other things, that the 
veteran to be scheduled for a VA orthopedic examination of 
his back, to include an opinion by the examiner as to 
etiology.  

After the VA examination and other development were 
completed, the RO, in a rating decision dated in January 
2000, continued to deny the veteran's claim.  The matter was 
returned to the Board and, in a decision dated in February 
2000, the Board denied the veteran's claim of entitlement to 
service connection for residuals of a back injury, and 
determined that new and material evidence had not been 
submitted to warrant reopening a claim of entitlement to 
service connection for residuals of a left hand laceration.  
The veteran then took an appeal to the United States Court of 
Appeals for Veterans Claims (Court), which, pursuant to a 
joint motion filed by the VA General Counsel and the 
veteran's attorney, remanded the case to the Board in 
December 2000.  

The Board notes that, as a part of the joint motion for 
remand filed in December 2000, and pursuant to the order of 
the Court issued that same month, the veteran withdrew his 
claim that new and material evidence had been submitted to 
warrant reopening his claim of entitlement to service 
connection for residuals of a left hand laceration.  
Therefore, that matter is final, and will be discussed no 
further herein.  


REMAND

The veteran contends that, in service in 1945, he fell off a 
truck and injured his back, and that he has a current back 
disability.  

In May 1997, the Board remanded the issue of entitlement to 
service connection for residuals of a back injury.  In its 
remand, the Board instructed the RO to provide the veteran a 
VA orthopedic examination.  The Board further instructed the 
examiner to render a current diagnosis and to opine, based 
upon a review of the claims file and physical examination, as 
to whether it was at least as likely as not that any current 
back disorder was the result of events in service.  

The veteran was afforded a VA orthopedic examination in 
November 1999.  He presented with complaints of radiating 
pain, stiffness, and weakness of his lower extremities.  He 
reported being able to relieve his pain with Ibuprofen.  
Physical examination revealed a limp, although heel-to-toe 
walking was adequately done with the veteran holding onto 
furniture.  He was able to bring his legs parallel to the 
floor from a sitting position; however, there was some lower 
back discomfort when raising his left leg.  The examiner also 
noted some motor deficit in the lower extremities.  

Diagnostic testing indicated advanced multifactorial spinal 
stenosis at L2-L3, L3-L4, and L4-L5, with encroachment of the 
neuroforamina.  Despite some narrowing of the neural foramen, 
the veteran's spinal canal was better preserved at the L5-S1 
level.  Test results also revealed marked hypertrophic 
osteophyte formation at multiple levels involving the entire 
lumbar spine 

The veteran was diagnosed with spinal stenosis secondary to 
hypertrophic spondylosis.  The examiner stated in his report 
that there was no apparent nexus between any injuries 
suffered in service and the examination findings.  More 
specifically, the examiner opined that the changes of the 
veteran's lumbar spine were diffuse, and not a result of a 
single accident.  

The Board notes that the examiner appears to have adequately 
examined the veteran and written a detailed report of his 
findings; however, in his report, the examiner did not 
specifically note having reviewed the veteran's claims file 
before the examination, as required by the Board's May 1997 
remand.  The Board went forward to a decision in February 
2000, based upon the extensive findings of record; however, 
the case has been returned to us by the Court of Appeals for 
Veterans Claims.

The Court has held that, where the remand orders of the Board 
or the Court are not complied with, the Board errs as a 
matter of law when it fails to ensure compliance, and further 
remand will be mandated.  Stegall v. West, 11 Vet. App. 268 
(1998).  In view of the foregoing, we must return this case 
to the RO for further evidentiary development, specified 
below.

As an additional matter, the Board notes the recently enacted 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100 et seq. (West Supp. 2001), which contains extensive 
provisions modifying procedures for the adjudication of all 
pending claims.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
VA has recently published new regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The intended effect of these regulations is 
to establish clear guidelines consistent with the intent of 
Congress regarding the timing and scope of assistance VA will 
provide a claimant who files a substantially complete 
application for VA benefits.  These new regulations also 
provide guidelines regarding VA's duties to notify claimants 
of necessary information or evidence and to assist claimants 
in obtaining evidence.  These new regulations, which in 
pertinent part are effective as of the date of enactment of 
the VCAA, interpret and implement the mandates of the 
statute, "and do not provide any rights other than those 
provided by the VCAA."  66 Fed. Reg. 45,629.

Finally, the Board notes that, in September 2001, in response 
to the Board's inquiry as to whether the veteran had any 
further evidence to submit, his attorney proffered a report 
of examination of the veteran by a private physician, D.M.R., 
M.D. (Dr. R).  Dated in September 2001, that report indicates 
that the physician examined the veteran and, in pertinent 
part, opined that the veteran's current back disability is 
related to his fall in service during World War II.  It does 
not appear that Dr. R had reviewed the claims folder before 
examining the veteran and expressing the opinion as to 
etiology.  

For the reasons addressed above, the case is REMANDED to the 
RO for the following action:

1.  The RO should review the veteran's claims 
file and ensure that all notification and 
development action required by the VCAA is 
completed.  In particular, the RO should ensure 
that the new notification requirements and 
development procedures contained in sections 3 
and 4 of the Act are fully complied with and 
satisfied, so as to afford the appellant the 
opportunity to submit or identify any additional 
relevant evidence.  

2.  The veteran's claims file should be 
forwarded to Dr. Stewart, who examined the 
veteran in November 1999, for the issuance of an 
addendum to his examination report.  In the 
addendum, Dr. Stewart should indicate whether he 
had reviewed the veteran's claims file prior to 
examining the veteran in November 1999.  
Further, Dr. Stewart should be asked to review 
the file again, to include the recently 
submitted medical report of September 2001, and 
indicate whether his previous opinion as to the 
etiology of the veteran's back disability 
remains the same, with specific reference to, 
and discussion of, the September 2001 statement 
of Dr. R.  Thereafter, Dr. Stewart's addendum to 
his November 1999 report should be included in 
the claims folder.  

3.  In the event Dr. Stewart is unavailable, the 
claims file should be forwarded to another VA 
orthopedic examiner.  The examiner should review 
the veteran's claims file, including the report 
of the November 1999 VA orthopedic examination 
and the September 2001 report by Dr. R, and 
opine, to a reasonable degree of medical 
certainty, whether it is at least as likely as 
not that the veteran's low back disability is 
the result of events in service.  The examiner 
should also issue a report of his/her 
conclusions and the basis for those conclusions.  
The report should specifically indicate that the 
examiner reviewed the veteran's claims file in 
conjunction with rendering the requested 
opinion.  

4.  After the development requested above has 
been completed to the extent possible, the RO 
should review the record to ensure that such is 
adequate for appellate review.  After any 
indicated corrective action has been completed, 
the RO should again review the record and re-
adjudicate the veteran's claim.  If the benefit 
sought on appeal remains denied, the veteran and 
his representative should be furnished a 
supplemental statement of the case, which 
contains notice of all relevant actions taken on 
the claim for benefits, to include a summary of 
the evidence and applicable law and regulations 
considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03. 




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
final decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a final decision of the Board on the merits of the 
appeal.  38 C.F.R. § 20.1100(b) (2001).


